DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/EP2015/063781, filed 06/18/2015. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 14177005.7, filed on 07/15/2014 with the European Patent Office.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/19/2020 and 02/07/2021 have been considered, initialed and are attached hereto.

Status of the Claims
Claims 1-3, 6, 15-19, 21-25, 27 and 31-33 are pending; claims 4, 5, 7-14, 20, 26 and 28-30 are cancelled; claims 18, 19, 21-25, 27 and 31 are withdrawn; and claim 1 is amended. Claims 1-3, 6, 15-17, 32 and 33 are examined below. 

Withdrawn Objections/Rejections
The previous rejections on the grounds of non-statutory double patenting citing Bhatt et al. are withdrawn upon an updated search and consideration (see amended grounds of rejection set forth in detail below). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. JP2005337805 in view of Fowler et al., Self-Assembled Layer of Thiolated Protein G as an Immunosensor Scaffold, Anal. Chem., 79, (2007), p. 350-354, Montero-Julian et al., US PG Pub No. 2005/0095655A1 and Chiapetta et al., U.S. Patent No. 4,751,190.

Sayoko teach methods for measuring the concentration of an antibody or antigen in a liquid sample, the methods of Sayoko comprising the steps of incubating sample in a well with labeled antibody-binding probe, such as Rhodamine Green or ALEXA® fluorescent dye labeled protein A (a generic antibody binding protein conjugated dye). See especially the abstract and page 2 of the attached translation. More particularly, Sayoko et al. teach using a protein that binds with the antibody to be detected, at the end or terminal of the antibody, such as protein A or protein G (page 2), thereby reading on a generic antibody binding protein as claimed. Sayoko et al. further teach performing a fluorescence polarization assay on the mixture to detect change in polarization between excitation and emission light) (see for example page 3 of the translation, the three paragraphs following the paragraph describing Figure 1-2 (second half of page), exemplifying using Alexa647-labeled protein A to bind and detect antibodies, see page 3 “Flow 3” procedure; see also page 4, referring to Figures 3 and 4). 
With respect to the recitation that the dye is a long life fluorescent dye, Sayoko does teach Rhodamine Green as an example of the fluorescent dye that can be used (page 2), which does appear to be a long lifetime dye (for example Rhodamine with green emission having a long lifetime of about 4 ns, see for example Applicant’s own originally filed disclosure page 12, Rhodamine 101, i.e. Rhodamine with green fluorescence).

Fowler teach recombinant protein G, which binds antibody (IgG) through its constant Fc region, thereby reading on a generic antibody binding protein as defined instantly. More particularly, Fowler teach a truncated protein G having a molecular weight of 17kDa (see page 354, col. 1, para 1; see page 351, first paragraph regarding binding of protein A or G to IgG, both were known to bind IgG). See also page 351, col. 1, Materials and Instrumentation section, Fowler purchased commercially available recombinant protein G (MW 17000), which therefore reads on truncated as per the specification at [0050]. Fowler teach protein G will only bind antibody through its Fc region (see page 354, col. 1, para 2), protein G has three Fc binding domains (page 351, col. 1, para 2).
Montero-Julian et al. teach, regarding bound detectable label, FITC molecule as a label preferred over other labels because of its small size (MW 389 Daltons) and because it can be coupled easily to peptides, see also the reference teaching most importantly the FITC molecule has very high yield compared to other fluorochromes, such as Alexa® dyes or others (para [0127]). As such, Montero-Julian et al. teach FITC as a desirable label compared to Alexa dyes. 
Chiapetta et al. also teach that fluorescein and derivatives, such as FITC, have properties that are useful as tracer compounds in fluorescence polarization immunoassays. These compounds provide the fluorescent response when excited by polarized light of an appropriate 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the truncated recombinant protein G of Fowler (the recombinant protein G having a molecular weight of only 17000 (17kDa), thereby also addressing claim 6) as the antibody terminal binding protein, protein G as taught by Sayoko et al., when performing the methods of Sayoko, as an obvious matter of a simple substitution of one known generic antibody binding protein for another. Specifically, each of the generic binding proteins (truncated protein G of Fowler and protein G of Sayoko) were known in the art for binding IgG, Sayoko differing in that Sayoko does not teach truncated version of the protein. One of ordinary skill could have substituted the truncated protein G for the protein G of Sayoko and reasonably expected success (namely no change in the binding) since both were art recognized proteins that bind IgG (both were known for the same purpose, and as such, one would expect success using the truncated version of the protein). 
Further, it would have been obvious to have modified the method of Sayoko and the cited prior art in order to have provided FITC as the label (FITC-truncated protein G as the antibody binding protein conjugate), one would be motivated to use the label FITC because it was known in the art that FITC is a suitable label for use in fluorescence polarization assays and in fact is a superior, more desirable label compared to labels such as the Alexa® dye (as used in Sayoko, see as is taught by Montero-Julian et al., teaching FITC has higher yield compared to other fluorochromes such as Alexa dyes). One having ordinary skill in the art would have had a reasonable expectation of success in using FITC because the art specifically disclosed FITC as a suitable label for polarization assay (see as in Chiapetta, teaching this as a suitable label for 
As amended, the claim recites “wherein the method has a sensitivity to detect antibody concentration down to a level of 0.001 mg/ml”. 
Regarding claim 3, see as cited previously above, the combination of the cited art teach the long lifetime fluorescent dye, FITC. 
	Regarding claim 15, see Sayoko teaching performing the assay in the wells of a multiwell plate (see cited above, page 5 of the translation, paragraph 6).
	Regarding claim 16, Sayoko does teach sample that is a cell culture fluid (see page 1 of the translation, paragraph 3, and page 3, paragraph 2).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. in view of Fowler et al., Montero-Julian et al. and Chiapetta et al., as applied to claim 1 above, and further in view of Berlin et al., US PG Pub No. 2004/0121359.
Sayoko et al. and the cited prior art teach a method substantially as claimed, the method comprising fluorescence polarization assay to measure the concentration of antibody in a sample using a fluorescent dye having a lifetime of at least 4 ns (see as detailed previously above).
	However, Sayoko fails to teach fluorescent dye having a lifetime of at least 5 ns.
Berlin et al. also teach that there are wide variety of fluorophores suitable for use in fluorescence polarization techniques (see para [0090]), Berlin teaching selection of appropriate fluorophores is within the skill level of the ordinary artisan (see at para [0090] Berlin teach a finite list of exemplary fluorophores, including fluorophores with at least 5 ns, such as BODIPY).
prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Sayoko et al. and the cited prior art in order to rely on a fluorescent dye with a lifetime of 5 ns as an obvious matter of a simple substitution of one known long lifetime dye for another, both usable for the same purpose (for the same type of assay, fluorescence polarization). Additionally it would have been obvious to have arrived at a dye having a lifetime of at least 5 ns out of routine optimization of experimental parameters, specifically because it was known in the art at the time that selection of a dye is within the skill level of the ordinary artisan. It would have been obvious to have arrived at a dye such as BODIPY-Texas red as in Berlin as an obvious matter to try, selecting from the finite list of suitable alternatives as disclosed by the prior art. The ordinarily skilled artisan would have a reasonable expectation of success because Berlin teach such dyes for using fluorescence polarization assays. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. in view of Fowler et al., Montero-Julian et al. and Chiapetta et al., as applied to claim 1 above, and further in view of Li et al., Cell culture processes for monoclonal antibody production, Landes Bioscience, 2(5), (2010), p. 466-477.
Sayoko et al. in view of the cited prior art teach a method substantially as claimed (see as set forth in detail previously above).
However, the previously discussed references fail to specifically teach that the cell culture sample is a cell culture fluid from a biopharmaceutical producer cell culture. 
Li teach animal culture technology has advanced significantly and is not generally considered a reliable, robust and relatively mature technology, that a range of bio therapeutics 
	It would have been further prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have employed the methods of detecting antibodies of Sayoko and the combined cited prior art, in order to detect antibodies in an antibody expression system that is a cell culture fluid from a biopharmaceutical producer cell culture (such as a CHO expression system), the motivation to do so being to detect desirable therapeutic mAbs (one would be motivated because said expression system is an art recognized, desirable system for producing therapeutic mAbs). Such a modification would merely be a simple substitution of one known antibody producing culture system for another (modifying the A549 system for a therapeutic producing system, such as the well-known CHO expression culture system), both systems known in the art, further it known that both systems produce antibodies detectable by generic antibody binding protein. Furthermore, as Sayoko pertains to detection of antibodies in general, it would have been obvious to adapt such methods in order to detect therapeutic antibodies in production, e.g. in order to verify and/or quantify yield. 
One of ordinary skill would have a reasonable expectation of success since the method as taught by the combination of the art relies on a protein with affinity generic to the produced antibodies.

Claims 1, 3, 6, 15, 16, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. JP2005337805 in view of Allemann et al., US PG Pub No. 2010/0086490A1, Montero-Julian et al., US PG Pub No. 2005/0095655A1 and Chiapetta et al., U.S. Patent No. 4,751,190.
Sayoko is as cited previously and above. Sayoko teach methods for measuring the concentration of an antibody or antigen in a liquid sample, the methods of Sayoko comprising the steps of incubating sample in a well with labeled antibody-binding probe, such as Rhodamine Green or ALEXA® fluorescent dye labeled protein A (a generic antibody binding protein conjugated dye). See especially the abstract and page 2 of the attached translation. More particularly, Sayoko et al. teach using a protein that binds with the antibody to be detected, at the end or terminal of the antibody, such as protein A or protein G (page 2), thereby reading on a generic antibody binding protein as claimed. Sayoko et al. further teach performing a fluorescence polarization assay on the mixture to detect change in polarization between excitation and emission light) (see for example page 3 of the translation, the three paragraphs following the paragraph describing Figure 1-2 (second half of page), exemplifying using Alexa647-labeled protein A to bind and detect antibodies, see page 3 “Flow 3” procedure; see also page 4, referring to Figures 3 and 4). 
With respect to the recitation that the dye is a long life fluorescent dye, Sayoko teach Rhodamine Green as an example of the fluorescent dye that can be used (page 2).
	Sayoko does not teach that the antibody binding protein is truncated (claim 1), particularly truncated protein G having a molecular weight of less than 20 kD (claim 6); having a molecular weight of less than 15 kD (claim 32), or less than 10 kD (claim 33).

As indicated previously above (Sayoko), it was well known in the art that Protein G and protein A are antibody binding components/molecules. In particular, the prior art recognized these molecules as Fc binding components, see in addition to Sayoko et al., Allemann et al. at para [0069]-[0073] (examples of suitable Fc-binding components include proteins having binding affinity for the Fc-region of antibodies, such as natural or recombinant protein G or A or recombinant fusion protein A/G). At para [0074] Allemann et al. teach additional Fc-binding components include fragments of these proteins, such as a fragment of the B1 domain of protein G, see Allemann teaching this as a commercially available protein.
Montero-Julian et al. teach, regarding bound detectable label, FITC molecule as a label over other labels because of its small size (MW 389 Daltons) and because it can be coupled easily to peptides, see also the reference teaching most importantly the FITC molecule has very high yield compared to other fluorochromes, such as Alexa® dyes or others (para [0127]). As such, Montero-Julian et al. teach FITC as a desirable label compared to Alexa dyes. 
Chiapetta et al. also teach that fluorescein and derivatives, such as FITC, have properties that are useful as tracer compounds in fluorescence polarization immunoassays. These compounds provide the fluorescent response when excited by polarized light of an appropriate wavelength, thereby to enable the fluorescence polarization measurement to be made. As examples, Chiapetta et al. name FITC and DTAF. See column 4, line 55 to column 5, line 10.
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have used the Protein G binding fragment (B1 
	Regarding the limitation “truncated”, namely that the “generic antibody-binding protein is truncated Protein G”, the B1 domain fragment of Protein G, as taught by Allemann et al. is consistent with Applicant’s originally filed specification (see at page 9, Applicant indicates the term “truncated generic antibody binding protein” is understood to mean generic antibody binding protein that is modified to remove part of the protein, thereby reducing its molecular weight, see further the term includes fragments of generic antibody binding proteins, including for example peptide gb1, a fragment of protein G). Further, the fragment of protein G as taught by Allemann (the B1 domain) addresses claims 6, 32 and 33 because the truncated protein G of Allemann is less than 10 kD (and as such, is necessarily also less than 15kD and 20kD). Specifically, a chemical composition and its properties are inseparable (MPEP 2112.01), therefore if the prior art teaches an identical chemical structure, the properties applicant discloses 
	One of ordinary skill would have a reasonable expectation of success using the truncated form of the protein because it was recognized in the art to maintain binding (is taught as a suitable binding protein in place of the whole protein, namely it would still be expected to bind antibody).
Further, it would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention as effectively filed to have modified the method of Sayoko and the cited prior art in order to have provided FITC as the label (FITC-truncated protein G as the antibody binding protein conjugate), one would be motivated to use the label FITC because it was known in the art that FITC is a suitable label for use in fluorescence polarization assays and in fact is a superior, more desirable label compared to labels such as the Alexa® dye (as used in Sayoko, see as is taught by Montero-Julian et al., teaching FITC has higher yield compared to other fluorochromes such as Alexa dyes). One having ordinary skill in the art would have had a reasonable expectation of success in using FITC because the art specifically disclosed FITC as a suitable label for polarization assay (see as in Chiapetta, teaching this as a suitable label for fluorescence polarization assays, Sayoko teaching fluorescent polarization assay). One would expect success using a known reagent for its art recognized purpose.
Regarding claim 3, see as cited previously above, the combination of the cited art teach the long lifetime fluorescent dye, FITC. 
	Regarding claim 15, see Sayoko teaching performing the assay in the wells of a multiwell plate (see cited above, page 5 of the translation, paragraph 6).
.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. in view of Allemann et al., Montero-Julian et al. and Chiapetta et al., as applied to claim 1 above, and further in view of Berlin et al.
Sayoko et al. and the cited prior art teach a method substantially as claimed, the method comprising fluorescence polarization assay to measure the concentration of antibody in a sample using a fluorescent dye having a lifetime of at least 4 ns (see as detailed previously above).
	However, Sayoko fails to teach fluorescent dye having a lifetime of at least 5 ns.
Berlin et al. also teach that there are wide variety of fluorophores suitable for use in fluorescence polarization techniques (see para [0090]), Berlin teaching selection of appropriate fluorophores is within the skill level of the ordinary artisan (see at para [0090] Berlin teach a finite list of exemplary fluorophores, including fluorophores with at least 5 ns, such as BODIPY).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Sayoko et al. and the cited prior art in order to rely on a fluorescent dye with a lifetime of 5 ns for the reasons as indicated previously above (see analysis as provided previously above, as the same reasoning also applies presently).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sayoko et al. in view of Allemann et al., Montero-Julian et al. and Chiapetta et al., as applied to claim 1 above, and further in view of Li et al.

However, the previously discussed references fail to specifically teach that the cell culture sample is a cell culture fluid from a biopharmaceutical producer cell culture. 
Li teach animal culture technology has advanced significantly and is not generally considered a reliable, robust and relatively mature technology, that a range of bio therapeutics are currently synthesized using cell culture methods in large scale manufacturing facilities (abstract, see page 466, col. 1, para 1, teaching protein therapeutics, especially monoclonal antibodies). See at page 467, col. 1-2, Li discuss mammalian expression systems, Li teach therapeutic antibodies are mainly produced in mammalian host cell lines (para 1), and teach that CHO cells are the predominant host use to produce therapeutic proteins (col. 2, para 2).
	It would have been further prima facie obvious to have employed the methods of detecting antibodies of Sayoko and the combined cited prior art, in order to detect antibodies in an antibody expression system that is a cell culture fluid from a biopharmaceutical producer cell culture (such as a CHO expression system) for the reasons as indicated previously above (see as indicated previously above, as the same reasoning and analyses also applies presently). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/063,171 (reference application) in view of Fowler et al. (cited previously above) and Yao et al., US PG Pub No. 2010/014406A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a method as claimed, see the copending application also teaches methods for determining analyte (such as antibody) concentration in a liquid sample (see claims 1 and 7-9), the method comprising incubating in a reaction chamber the liquid sample with an antibody-binding probe comprising a generic antibody-binding probe (see copending claim 1, target molecule binding probe comprising a single domain antibody) conjugated to a fluorescent dye to provide a reaction mixture, assaying the mixture in the reaction chamber for fluorescence polarization (detect a change between excitation and emission light), correlating the change in polarization with antibody titer in the liquid, wherein the dye is a long life fluorescent dye with a lifetime of at least 4 ns (see copending claims 1-4 and 7-9).
Although the copending application recites a method substantially as claimed, the copending application fails to recite wherein the generic antibody binding protein is truncated protein G.
Fowler teach recombinant protein G, which binds antibody (IgG) through its constant Fc region, thereby reading on a generic antibody binding protein as defined instantly. More particularly, Fowler teach a truncated protein G having a molecular weight of 17kDa (see page 354, col. 1, para 1; see page 351, first paragraph regarding binding of protein A or G to IgG, both were known to bind IgG). See also page 351, col. 1, Materials and Instrumentation section, Fowler purchased commercially available recombinant protein G (MW 17000), which therefore 
Yao et al. teach, see para [0040], it was known in the art by those of ordinary skill, when using labeled detection reagent for detecting/binding antibody, that protein A, protein G or anti-IgG could be used interchangeably for detection of IgG antibodies.
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have modified the copending application in order to rely on the truncated form of protein G (as taught by Fowler et al.) as the target molecule binding probe; specifically it would have been an obvious matter of a simple substitution of one target antibody binding molecule for another. In particular it was well known by those of ordinary skill that protein G could be used in place of an antibody that binds and detects other antibodies (in place of anti-Ig for IgG detection) (Fowler and Yao et al., Yao teaching the reagents as functional equivalents used for the same purpose, capable of being substituted). The referenced teachings establish that truncated protein G as in Fowler, was recognized in the prior art to be suitable for the same purpose as a single domain antibody that recognizes the constant region of an antibody as in the copending application, see truncated protein G is known to similarly recognize the antibody constant region (Fc). The modification is an obvious matter of substituting one well known binding partner/detection reagent for another recognized as its equivalent for the same purpose. One of ordinary skill in the art could have substituted the known reagents (substituted truncated protein G for the single domain antibody directed to a constant region of an antibody) and predictably yielded the same result, namely detection of the targeted antibody present in the liquid sample via recognition of the antibody constant region. 

Regarding claim 15, the copending application at claim 5, recites reaction chamber is the well of a multiwell plate.
Regarding claim 16, the copending application at claim 7 recites sample comprises a cell culture.
Regarding claim 17, the copending application at claim 8 recites the sample comprises a cell culture that is a producer (thereby addressing a biopharmaceutical producer cell culture, when given broadest reasonable interpretation, see copending claim 11, produces a recombinant mAb).

Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over  claims 1-9 of copending Application No. 16/063,171 in view of Fowler et al. (cited above) and Yao et al. as applied to claim 1 above, and further in view of Berlin, US PG Pub No. 2004/0121359.
	The copending application in view of the cited prior art (Fowler and Yao) recites a method substantially as claimed (see detailed citations of the prior art and the analyses previously above). 
Although the copending application does recite a dye having a lifetime of at least 4 ns, the copending application fails to further recite a dye having a lifetime of at least 5 ns.
	Berlin et al. also teach that there are wide variety of fluorophores suitable for use in fluorescence polarization techniques (see para [0090]), Berlin teaching selection of appropriate 
	It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the copending application in order to rely on a fluorescent dye with a lifetime of 5 ns out of a simple substitution of one known long lifetime dye for another, both usable for the same purpose (for the same type of assay). Additionally it would have been obvious to have arrived at a dye having a lifetime of at least 5 ns out of routine optimization of experimental parameters, specifically because it was known in the art at the time that selection of a dye is within the skill level of the ordinary artisan. It would have been obvious to have arrived at a dye such as BODIPY-Texas red as in Berlin as an obvious matter to try, selecting from the finite list of suitable alternatives as disclosed by the prior art. The ordinarily skilled artisan would have a reasonable expectation of success because Berlin teach such dyes for using fluorescence polarization assays. 

Claims 1, 6, 15-17, 32 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9 of copending Application No. 16/063,171 (reference application) in view of Allemann et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a method as claimed, see the copending application also teaches methods for determining analyte (such as antibody) concentration in a liquid sample (see claims 1 and 7-9) (see detailed citation provided above). 

Allemann et al. is as cited in detail previously above teaching known suitable examples of Fc-binding components (generic antibody binding proteins, for example Protein G binding fragment that is the B1 domain), see for example the reference teaching components including natural or recombinant protein A and G, recombinant fusion protein A/G, and anti-Fc antibodies (see paras [0069]-[0081]). 
It would have been prima facie obvious to have used the Protein G binding fragment (B1 domain) as the antibody binding protein in place of the anti-Fc antibody of the copending application, as recited by the copending application, as an obvious matter of a simple substitution of one known generic antibody binding protein for another. Specifically, each of the generic binding proteins (truncated protein G, such as the protein G B1 domain fragment of Allemann et al. and the antibody of the copending application) were art recognized binding proteins known for the same purpose, namely for binding IgG, each were recognized in the art as suitable alternatives (see as in Allemann). Also both were known to be readily, commercially available (Allemann). One of ordinary skill could have substituted one for the other and had a reasonable expectation of success (namely no change in the binding) since both were art recognized proteins that bind IgG. 
Regarding claims 6, 32 and 33, see as indicated previously above, the B1 domain of protein G comprising a protein of less than 10 kD (thereby addressing each of less than 10 kD, less than 15 kD, and less than 20 kD).

	Regarding claim 16, the copending application at claim 7 recites sample comprises a cell culture.
	Regarding claim 17, the copending application at claim 8 recites the sample comprises a cell culture that is a producer (thereby addressing a biopharmaceutical producer cell culture, when given broadest reasonable interpretation, see copending claim 11, produces a recombinant mAb).

Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over  claims 1-9 of copending Application No. 16/063,171 in view of Allemann et al., as applied to claim 1 above, and further in view of Berlin et al..
	The copending application in view of the cited prior art (Allemann) recites a method substantially as claimed (see detailed citations of the prior art and the analyses previously above). 
The copending application recites that the fluorescent probe has a lifetime of at least 4 ns (see claim 2), however see as indicated previously above the copending application fails to teach a dye having a lifetime of at least 5ns.
	See Berlin et al. as cited in detail previous above, Berlin teaching that there are wide variety of fluorophores suitable for use in fluorescence polarization techniques (see para [0090]), Berlin teaching selection of appropriate fluorophores is within the skill level of the ordinary artisan (see at para [0090] Berlin teach a finite list of exemplary fluorophores, including fluorophores with at least 5 ns, such as BODIPY).
prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the copending application in order to rely on a fluorescent dye with a lifetime of 5 ns for the reasons as discussed previously above (see above analysis, as the same reasoning also applies presently).
The above are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive for the following reasons.
At remarks pages 6-7 Applicant asserts that the field of the invention is bioprocess engineering, further summarizing the definition of bioprocess engineer as provided by Wikipedia. Applicant argues that those who are interested in the high throughput quantitation of IgG in cell culture supernatant are bioprocess engineers. Applicant argues the office has not provided an example or a definition of who the skilled person is, and further asserts that the skilled person is a bioprocess engineer skilled in the art of standard protein quantification assays, specifically suggesting this be limited to BCA/Bradford assay, ELISA, HPLC, and Biolayer Interferometry. 
In response to this argument, see MPEP 2141.03 regarding factors to consider in determining the level of ordinary skill. The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). See also at MPEP 2141.03, the "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). While Applicant urges that one of ordinary skill in the art must be limited to a bioprocess engineer, this is not persuasive. It is maintained that the ordinary artisan would be one skilled in fluorescence assay methods, as is supported by the evidence of record (see the cited prior art).  The present invention relates to the determination of antibody concentration in a liquid sample, and is using methods comprising fluorescence polarization assays. The person of ordinary skill would be considered one having an understanding of both. This is further supported by the cited prior art, for example see as evidence Sayoko et al. set forth in detail previously above, this single reference refers both to a determination of an amount of antibody in a sample as well as quantitation using fluorescence polarization assay technique. As further evidence that those of ordinary skill in the art at the time the claimed invention was effectively filed would have an understanding of the application of fluorescence polarization assay to determine the level/concentration of an analyte that is an antibody, see also Cullum et al. US PG Pub No. 2005/0095601 (see for example paras [0065], [0090]-[0091], [0106]).  For these reasons, the Examiner disagrees with Applicant that the ordinarily skilled artisan would be limited to a 
Regarding the rejection of claims under 35 U.S.C. 103 citing Sayoko and the cited art, Applicant indicates amendments to the claims in order to overcome the rejection (see remarks page 8, Applicant asserts the cited art does not address newly recited limitations, “a sensitivity to detect antibody concentration down to a level of 0.001 mg/ml”). However, see the rejection set forth above in response to Applicant’s amendments to the claims, this argument is not persuasive in view of the cited prior art. The combination of the cited art addresses the method steps and elements as presently recited (comprising fluorescent polarization assay measurement, capturing target analyte using truncated protein G), as such, it would be expected that the combination of the cited art would therefore similarly achieve the same ability, namely achieve the same sensitivity with the ability to detect antibody concentration down to a level of 0.001mg/ml).
At remarks page 8 Applicant summarizes the cited art and indicates to what degree Applicant believes the art is relevant to the field of invention as asserted by Applicant, and further indicates Applicant noted deficiencies in each considered individually (remarks pages 8-10). Applicant argues each of Fowler, Chiapetta, Monetero-Julian, Li and Allemann are not in the field of the invention when the field of invention is considered limited to a bioprocess engineer. However, this argument is not persuasive for the reasons as set forth above. Further it is noted that the deficiencies as indicated at pages 8-10 of remarks consider each reference individually. It is the combination of the cited art together that addresses the claimed invention. In response to applicant's argument that each of Fowler, Chiapetta, Monetero-Julian, Li and Allemann are not in the field of the invention, thereby suggesting each are non-analogous art, it In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, each of the references is relevant for the teachings they are cited for, in particular they are relevant as they apply to either binding of protein G (whole or truncated) to a targeted analyte that is an antibody or are relevant as they relate to assay by fluorescence polarization (for example relate to fluorescence polarization or labels used in such assays). Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further Applicant’s arguments are asserting the rejections impose improper hindsight reasoning (see remarks page 10, and also remarks page 11), Applicant asserting that looking at Sayoko, Fowler and Chiapetta, it is only fair to say they only seem relevant to the problem when considering the solution proposed by the presently claimed invention. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the rejections as set forth above only take into account the knowledge that was 
Applicant argues that a search of publications with the words “Bioprocess” and “Fluorescence polarization” or “Fluorescence anisotropy”  only produces 3 publications with these key words over the last 23 year, and as such establishes that a bioprocess engineer would  no likely be a hypothetical person skilled in the art of fluorescence polarization. This argument is not persuasive for the reasons as discussed in detail previously above. A search limited to only literature containing these key words would not constitute a thorough and complete search of the literature. Additionally, for the reasons as indicated above, a person of ordinary skill would not be limited only to a bioprocess engineer. 
At remarks page 11, Applicant argues with hindsight, it is possible to see that smaller proteins could improve FP assays and that small generic IgG binding proteins exist; however, Applicant asserts that the connection is only obvious with hindsight of how the claimed invention works. Applicant argues the ordinarily skilled artisan (when limited to bioprocess engineer) would not have the knowledge to know this. However, this is not persuasive in light of the cited prior art and it is maintained that the ordinarily skilled artisan is not limited to a bioprocess engineer. In particular generic antibody binding proteins A and G were recognized in the art for the binding and detection of target analyte that is an antibody using fluorescence polarization (e.g., see Sayoko cited in detail above). Additionally, those of skill in the art recognized truncated forms of protein G maintain binding (e.g., Fowler, Allemann) and could be used as a suitable binding protein in place of the whole protein (see based on the teachings as cited, this is general knowledge in the assay art, relevant to binding of a target that is an 
	Applicant further argues at page 12 that a difference between Sayoko and the claimed invention is a method having a high sensitivity that uses a long-lifetime fluorescent dye having a lifetime of at least 4 ns and a truncated protein G for binding antibody. Applicant argues that the technical effect resulting from their invention over the art is an increased signal which can be used to provide a rapid, inexpensive and highly sensitive method for quantitation of IgG using fluorescence polarization. However, see for the reasons as set forth in the detailed rejection above, based on the evidence of record it would have been obvious to have arrived at the method as claimed, and considering the prior art is teaching the same combination of steps and elements to perform a fluorescence polarization measurement, it would be expected that the method as taught by the combination of the cited achieve the same sensitivity as recited in the amended claim language. 
At remarks page 12 Applicant refers to a graph, arguing that Applicant has performed a comparison of the claimed method to that of Sayoko, Applicant argues their results are significantly more sensitive than Sayoko, Applicant argues that Sayoko’s method is unfit for IgG quantitation. It appears that the graph referenced at page 12 remarks is the graph provided at remarks page 15, see at remarks page 15 Applicant provides a graph created by Applicant to compare Sayoko to the claimed invention. Regarding experimental details, it is not clear from the experimental details provided at remarks 15 what parameters were used for obtaining the data shown in this graph. It appears Applicant has only provided their experimental details for their claimed method- and has not indicated what protocol (what assay steps/reagents) were used by Applicant in reproducing Sayoko’s method. Further, it is the combination of the cited art that 
Applicant argues (remarks page 16), that based on the claimed method, one can quantify antibody concentrations of at least 0.014 mg/ml per unit change of 1mP. Applicant is asserting the claimed invention can accurately quantitate levels below 50 mg/L (down to .001 mg/ml), while Sayoko only really begins at .7mg/ml, therefore arguing Sayoko is much less sensitive than the method claimed. As indicated previously above, Sayoko is not relied upon independently, and further it does not appear that Applicant has demonstrated an unobvious difference over the claimed invention and the method as taught by the combination of the cited art. Applicant’s comparison does not provide a 1:1 comparison such that one can readily see an unexpected result over the prior art, and further it is not clear from Applicant’s arguments and comparison, what feature/element is responsible for their asserted improvement in sensitivity (what distinguishes the claimed invention from the cited prior art). Applicant’s argument further fails to provide a reason or evidence for why it would not have been obvious to have utilized the truncated form of protein G for binding antibody target (no evidence that this would achieve an unexpected result).
Further, regarding Applicant’s arguments that Sayoko’s method is unfit to achieve detection as they disclose, see previous response to these arguments in the previous action starting at pages 23-24 (Applicant previously arguing that Sayoko’s method does not work). 
In addition to the comparison of the claimed method to Sayoko, Applicant further cites Wang et al., High-throughput screening of antibody-expressing CHO Clones using an Automated Shaken Deep-Well system, Biotechnology Progress, 34(6), p. 1460-1471 (referenced as Exhibit A), and argues that Wang shows that in clone screening for cell line development, “SpectraMax M Series Multi-Mode Microplate Readers” Molecular Devices, 2016, specification sheet (hereinafter, “SpectraMax M Series Specification Sheet”) (submitted as Exhibit C), cited in order to show 1mP is the resolution achieved with modern high throughput plate readers.
However, none of Applicant’s exhibits A-C further support that it would not have been obvious to have modified Sayoko with the cited art of record for the reasons as indicated in the rejection above. The arguments and Exhibits A-C fail to establish why it would not have been obvious to have relied on truncated protein G, considering the prior art recognized the truncated form of protein G as a further suitable generic antibody binding protein which binds to an antibody target at the Fc region. 
At remarks page 18 Applicant further argues the claimed invention satisfies a long-felt need in the art, and further argues the commercial success of the claimed invention. 
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution (see MPEP 716.04). Further, regarding commercial success, an applicant who is asserting commercial success to support its 
Applicant’s citation of Walsh, G, Biopharmaceutical benchmarks 2018, Nature Biotechnology, 36(12), p.1136-1147 (referenced as exhibit E) as supporting that there is very high demand for the development of mAb producing processes (see remarks page 18) is acknowledged. Applicant argues that generally three techniques, namely ELISA, protein A HPLC, and Octet (Biolayer Interferometry), are the current state of the art in measuring (pages 18-19). Applicant argues the claimed fluorescence polarization assay method typically can measure 96 samples in under 5 minutes (high throughput), is relatively inexpensive and the technique is simple and sensitive. Applicant further argues it is the claimed invention reshaping the way that companies are quantifying their production output. However, Walsh does not indicate or state a particular problem exists in the art, or provide a clear nexus between the claimed invention and commercial success (for example, Walsh is not disclosing any particular commercially available product that is the claimed invention). Applicant asserts that for 2017, 2018, 2019 and up to quarter 4 in 2020, Applicant has had a single person in a Sales and Marketing position versus 4, 4, 5 and 10, respectively, in R&D. Applicant indicates low percent cost (in that time) was spent on advertising promotion, hotels, travel and subsistence, further asserting because of the success, Applicant recruited a Chief Marketing Office and a Customer Success Manager in September of 2020. However, these arguments do not provide a connection between any particular commercially available product and commercial success.
Applicant further cites their signing of a 12 year global OEM agreement with a global analytical vendor, as well as a Heads of Term Agreement for an additional OEM agreement with Solentim (a UK company) as additional evidence of the success of the product. Applicant 
However, the arguments directed to collaboration with TECAN AG, and arguments that TECAN AG appreciates the importance of the claimed invention, and further an award to help fund development and efforts to bring the invention to marker are not evidence of a commercially available product with establishment of commercial success of that product. The arguments further are not sufficient evidence of long felt need for the same reasons as indicated previously above (are not evidence that an art recognized problem existed in the art for a long period of time without solution). 
Further, Applicant is also reminded that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, etc.
Applicant indicates the ability to provide exemplar Purchase Orders from Global Biopharma companies validating their integration of the claimed method into their process, as support of long felt need for a new method. Also Applicant asserts Pfizer Inc. have implemented the claimed method at two of their facilities and have spoken recently about the technology at Bioprocess International Europe (citing [https://informaconnect.com/bpieurope/speakers/jason-
However, these arguments are similarly not persuasive, in the present case there is no showing that the problem asserted by Applicant was a problem recognized by those in the art, or a problem that others at been working on, and if others had been working on it- for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem, knew of the teachings of the above cited references, they would still be unable to solve the problem. Applicant asserts the problem as being a need in the industry for a highly sensitive, rapid, and cost-effective means for measuring IgG in cell culture supernatant. While Applicant’s exhibit E (Walsh) may support there is high demand for development of mAb, this reference does not provide evidence that a problem with regard to determining the concentration of said antibodies existed or that those of skill in the art were working on it for any amount of time (were working for some time to solve the problem) and were unable to produce a solution. This is similarly the case regarding Applicant’s citation of companies who have implemented this procedure; while it may be the case that a company such as Pfizer has replaced Octet with 
At remarks pages 20-22 Applicant restates the grounds of rejection and request withdrawal of each. However, for the reasons as detailed above, the arguments are not persuasive.
At remarks pages 23-24 Applicant disagrees with the rejections of claims on the grounds of non-statutory double patenting. No specific arguments are set forth. The rejections are as indicated in detail above. 
For all of these reasons, Applicant’s arguments are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641